DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims  1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on May 12, 2022, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a first diffractive layer arranged on a side of the first circuit layer along a first direction and adjacent to the first surface; and a first connecting pad electrically connected with the first circuit layer through a first conductive member; the side surface defines a first concavity extending through the first diffractive layer along the first direction; the first connecting pad includes a first mounting member connected with the side surface, and a first convex member extending from the first mounting member and received in the first concavity; the first conductive member includes a first conductive part arranged between the side surface and the first mounting member, and a second conductive part arranged between the first surface and the first convex member.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20220192013 discloses a pad extending from top surface of a device to a side surface of the board in figure 2, but fails to disclose a first diffractive layer arranged on a side of the first circuit layer along a first direction and adjacent to the first surface; and a first connecting pad electrically connected with the first circuit layer through a first conductive member; the side surface defines a first concavity extending through the first diffractive layer along the first direction; the first connecting pad includes a first mounting member connected with the side surface, and a first convex member extending from the first mounting member and received in the first concavity; the first conductive member includes a first conductive part arranged between the side surface and the first mounting member, and a second conductive part arranged between the first surface and the first convex member.

US20190110365 discloses a pad extending from top surface of a device to a side surface of the board in figure 1B, but fails to disclose a first diffractive layer arranged on a side of the first circuit layer along a first direction and adjacent to the first surface; and a first connecting pad electrically connected with the first circuit layer through a first conductive member; the side surface defines a first concavity extending through the first diffractive layer along the first direction; the first connecting pad includes a first mounting member connected with the side surface, and a first convex member extending from the first mounting member and received in the first concavity; the first conductive member includes a first conductive part arranged between the side surface and the first mounting member, and a second conductive part arranged between the first surface and the first convex member.

US20020040810 discloses a pad extending from top surface of a device to a side surface of the board in figure 3, but fails to disclose a first diffractive layer arranged on a side of the first circuit layer along a first direction and adjacent to the first surface; and a first connecting pad electrically connected with the first circuit layer through a first conductive member; the side surface defines a first concavity extending through the first diffractive layer along the first direction; the first connecting pad includes a first mounting member connected with the side surface, and a first convex member extending from the first mounting member and received in the first concavity; the first conductive member includes a first conductive part arranged between the side surface and the first mounting member, and a second conductive part arranged between the first surface and the first convex member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847